68 N.Y.2d 695 (1986)
In the Matter of State of New York (Insurance Department Liquidation Bureau), Appellant,
v.
Public Employment Relations Board et al., Respondents. (Proceeding No. 1.)
In the Matter of State of New York (Governor's Office of Employee Relations), Appellant,
v.
Public Employment Relations Board et al., Respondents. (Proceeding No. 2.)
Court of Appeals of the State of New York.
Argued May 28, 1986.
Decided July 1, 1986.
C. Daniel Chill and Douglas E. Rowe for State Insurance Department Liquidation Bureau, appellant.
Robert Abrams, Attorney-General (John Q. Driscoll, O. Peter Sherwood and Peter H. Schiff of counsel), for Governor's Office of Employee Relations, appellant.
Anthony Cagliostro and Martin L. Barr for Public Employment Relations Board, respondent.
John R. Mineaux for Civil Service Employees Association, Inc., respondent.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Order reversed, with costs, and order of Supreme Court, Albany County, reinstated for the reasons stated in the dissenting memorandum by Justice Paul J. Yesawich, Jr., at the Appellate Division (114 AD2d 734, 736).